On
behalf of the people and Government of Papua New
Guinea, I join previous speakers in congratulating you,
Sir, on your election to your prestigious post. Your
unanimous election as President of the General
Assembly at the dawn of the new millennium shows
the high esteem in which the international community
holds both you personally and your country, Finland.
We are confident that you will guide the historic fifty-
fifth session to a successful conclusion.
The skill with which your predecessor, Mr. Theo-
Ben Gurirab of Namibia, cooperated to develop the
theme of the recent Millennium Summit, and presided
over the drafting of the outcome document and ensured
the smooth management of the Summit earned our
sincere appreciation for a job very well done. We also
congratulate him on his very positive contribution to
our collective deliberations during the previous year.
May I also take this opportunity, through you, Sir,
to heartily congratulate the heads of State of both
Finland and Namibia on their magnanimous
stewardship and successful conclusion of the recent
unprecedented large assembly of approximately 150
heads of State and Government in New York, which
paved the way for the pursuit of our common vision
and security into the twenty-first century.
Beyond the millennium celebrations, this is a
time for reflection and looking ahead. The Millennium
Summit took place on the eve of the twenty-fifth
anniversary of Papua New Guinea's independence. The
same anniversary also marks the first quarter century of
my country's membership of the United Nations. It is
therefore an apt occasion both for reflecting on
experience and for looking ahead.
My particular focus is on the changing character
of, need for and potential for international cooperation.
The conjunction of the millennium with Papua New
Guinea's silver anniversary invites us to take a number
of different time perspectives: the short, medium and
long terms. For those of us who have been privileged to
play an active part in public life during this period, it
also provides the opportunity to compare the ambitions
we had 25 years ago with the challenges we face now.
As the Secretary-General recently reminded us in
the very title of the document (A/54/2000) he prepared
to guide and stimulate the Millennium Summit, the
United Nations was formed in the name and with the
objective of furthering the common purposes of “We
the peoples of the United Nations”. In similar fashion,
the Constitution that came into effect when my country
became independent was made and adopted in the
name of “We the people of Papua New Guinea”.
2

As someone who had the honour of participating
in making the Papua New Guinea Constitution, I am
very mindful of the national goals and directive
principles we set for ourselves at independence. While
some have a distinctively national character — such as
preserving, developing and building on Papua New
Guinean ways — others resemble challenges that the
United Nations faces today. They include such
universal challenges as promoting integral human
development, equity and participation, and sustainable
use of natural resources and the environment. They
also include the challenge of maintaining,
strengthening and making mutually beneficial use of
national sovereignty and self-reliance.
But look at us now. What have we achieved?
What remains to be done? The most striking feature of
contemporary Papua New Guinea is the way in which
we have had to trim our objectives. Our situation is,
obviously, not unique, but it certainly warrants the
most careful consideration.
When the present Government, led by the Prime
Minister, The Honourable Sir Mekere Morauta, came to
office in the middle of last year, we set ourselves five
very carefully defined objectives: to restore integrity to
State institutions; to stabilize our national currency —
the kina — and the national budget; to remove
obstacles to investment and growth; and to continue the
process of working for lasting peace in Bougainville by
peaceful means.
The national goals and directive principles
continue to guide our long-term ambitions and plans.
But experience and the realities of governance in the
age of globalization have required us to focus on much
more specific, short- and medium-term objectives. We
cannot blame others — or even such largely impersonal
processes as economic and technological
globalization — for every aspect of our current
situation. Much of the responsibility lies with leaders
and institutions at home. Both fortunately and
unfortunately, it is part of the human condition at the
start of the twenty-first century that we are not on our
own. Despite important differences in origins,
processes and outcomes, our situation is not unique.
Many other developing countries face similar
challenges in the short and medium terms.
International cooperation is an important key to
collective self-help, both between countries with
similar weaknesses and strengths, and between
countries that are different and complementary —
especially rich and poor.
As regards global cooperation, as a member of
the global community Papua New Guinea is able to
draw on support from the World Bank, the International
Monetary Fund, the Asian Development Bank, our
development cooperation partners in Europe, and the
Asia-Pacific countries that have formed themselves
into the Friends of Papua New Guinea.
While my delegation has come to New York to
discuss global issues and explore the potential for
global cooperation, Papua New Guinea also
participates in various forms of regional, interregional
and bilateral cooperation. Papua New Guinea
recognizes the value of, and is firmly committed to
further strengthening, global cooperation through
bodies like the World Trade Organization (WTO).
My Government is disappointed that the next
round of World Trade Organization (WTO)
negotiations has been delayed, and calls for them to be
held at the earliest possible opportunity.
As one of the countries where increasing areas of
land are already becoming unusable or actually
disappearing as a result of rising sea-levels caused by
climate change, we believe in the urgent need for full
implementation of the Kyoto Protocol.
On an issue where the very survival of certain
members of the global community is clearly at stake —
and where global security depends on coordinated
global action — there must be no backsliding, no
compromises, and no special cases allowed because of
inability or unwillingness to honour global agreements
for whatever reason.
Papua New Guinea is pleased to welcome our
close island neighbours and very good friends from
Tuvalu to membership of the United Nations.
What a terrible tragedy it would be if the
international community were to fail them at the very
time when they, together with other small island
States — including countries which joined the United
Nations last year — are assuming the responsibilities
which go with becoming full participants in the
Organization's affairs.
Certain security issues, such as climate change,
require a global approach. So do efforts to limit the
3

proliferation that would bring about the complete
elimination of nuclear weapons.
Global cooperation is the only means by which
the international community can realistically hope to
achieve the objective which the Secretary-General set
for the Millennium Summit of ensuring that
globalization becomes a positive force for people,
instead of leaving them behind in squalor, especially in
developing countries.
However, as the Secretary-General also suggested
in his report (A/54/1) to the fifty-fourth session of the
General Assembly, different regions have different
problems. Even similar problems in different settings
may require different approaches. Security policies that
work in one region may not work in others. The road to
success can require complementary national, regional
and global efforts.
Thus, Papua New Guinea is addressing the
unwelcome spread of small arms and light weapons by
imposing a complete ban on the issuance of new gun
licenses. We support efforts to deal with the spread of
illegally obtained or held arms through the Pacific
Islands Forum.
We look to the forthcoming United Nations
Conference on the Illicit Trade in Small Arms and
Light Weapons in All Its Aspects to provide a global
framework and global support for the efforts that
individual States and regional organizations are taking
to deal with the problem within their respective
jurisdictions.
When it comes to the management of ocean
resources, Papua New Guinea sees regional and
interregional cooperation as complementary to
measures designed to ensure the sustainable harvesting
of fish in national waters.
We therefore welcome the agreement recently
concluded under the auspices of the Multilateral High-
level Conference on fisheries with the purpose of
ensuring sustainable fishing for tuna and highly
migratory species throughout their ranges in the
Western and Central Pacific.
Papua New Guinea would also like to see both
broader and deeper cooperation between coastal States
in other aspects of oceans and ocean-bed management,
including deep-sea mining.
In terms of regional cooperation, such
cooperation is indispensable to dealing successfully
with many important global and national issues. But
regional cooperation can itself have a variety of
different dimensions and employ different means.
In the South Pacific, for example, two of our
closest neighbours, Fiji and Solomon Islands, are
experiencing internal difficulties that have given rise to
serious concern on the part of their friends.
We do not condone the illegal overthrow of
democratic and constitutional Governments or other
threats to the security of the Governments and citizens
of other States, but, regrettably, and despite repeated
efforts by previous Papua New Guinea Governments
and other States, the main intra-regional body engaged
in promoting regional cooperation in the South Pacific,
the Pacific Islands Forum, does not have a mechanism
for dealing promptly and effectively with challenges to
the security of States in the region.
It has, therefore, been unable to arrange
consultations, let alone facilitate a coordinated
approach  to the situations which have arisen following
armed challenges to the Governments of Fiji and
Solomon Islands. Some of our neighbours have
responded by looking for support outside the region.
With the recent addition of six additional Pacific
members to the African, Caribbean and Pacific (ACP)
group of States party to the Lome Convention, 14
Pacific island States now have access to a very
practical mechanism for dealing with such situations.
The upshot is that, when Ministers and
Ambassadors from Pacific ACP member States met in
Cotonou, Benin, in June for the signing of the new
framework agreement between the ACP and the
European Union, we decided to set up a ministerial
mission to report on the situations in Fiji and Solomon
Islands.
In doing so, we were mindful of the need for, and
grateful for the support of, the European Union.
The offer made by the French Minister for
Economic Cooperation at the regional forum of the
Association of South-East Asian Nations (ASEAN) to
ensure that the European Commission would defer
making a final decision on sanctions until the Pacific
ACP Ministerial Mission had reported was especially
welcome because of the meaning and support it gave to
our effort at regional cooperation.
4

The imposition of sanctions against a country can
be a very blunt instrument indeed, causing innocent
and powerless people to suffer at the same time as the
powerful and influential, and sometimes
disadvantaging them even more. Even so-called smart
sanctions can have wide, unintended effects while
leaving their objects largely unaffected.
When a small group of armed men try to take
over a Government, imposing sanctions that affect
innocent men, women and children can be not only
ineffective but even counter-productive.
Sanctions might leave armed youths unaffected
and in a position where they are even unable to
appreciate, or are indifferent to, the wider
consequences of their actions.
The underlying causes of inter-group tensions in
Solomon Islands and the events which followed the
attempted civilian armed coup in Fiji could be difficult
to identify, and are beyond influence by sanctions.
It is, therefore, vital that serious difficulties such
as those currently affecting Fiji and Solomon Islands
be properly studied and carefully addressed.
Sometimes, the people best equipped to
understand such situations and identify underlying
causes are neighbours with similar cultures or other
shared values.
In terms of the ACP Ministerial Mission, at the
request of other Pacific ACP States, I have recently had
the honour of leading the Pacific ACP Ministerial
Mission to Fiji and Solomon Islands.
My colleagues included the Ministers for Foreign
Affairs from Cook Islands, Mr. Robert Woonton, and
Vanuatu, the Honourable Serge Vohor, as well as the
Minister for Education from Samoa, the Honourable
Fiame Naomi Mata'afa.
With the active support of the Governments of
both countries, we followed a crowded itinerary of
meetings with the Prime Ministers, ministers and
officials in Fiji and Solomon Islands, members of the
previous Governments of both countries and business
and trade union leaders, as well as a wide cross-section
of other elements of civil society, including women's
organizations. We were also able to interview victims
in towns and rural areas, and to examine instances of
destruction at first hand.
My colleagues and I are currently working on our
report. We expect to present it to the European
Commission, the ACP-EU Joint Assembly and other
ACP, EU and joint bodies in October.
The commitment made by the French Minister for
Economic Cooperation, whose country currently holds
the presidency of the EU, means that the region — or,
at least, our report — has been given the opportunity to
influence events. The process on which we have
embarked is, therefore, more meaningful than any
existing alternative. We, the Pacific ACP members,
offered to share our report with the Pacific Islands
Forum, and the support our initiative has received from
the region reflects our commitment to wider
cooperation, not to mention our unwillingness to
become involved in even the appearance of
competition between rival regional bodies or groups.
The initiative has been welcomed and praised,
both in the region and further afield. It sets an example
which is worthy of close study both for the precedents
it sets for cooperation among Pacific ACP States and as
a possible model for similar efforts in other regions.
With regard to the Bougainville situation, Fiji and
Solomon Islands are not the first States in our region to
experience serious internal difficulties, though we pray
not only that there will be real improvement very soon
but that they will be the last States to experience such
difficulties.
After more than eight years of armed conflict —
from 1989 to 1997 — the part of Papua New Guinea
known as Bougainville is now at peace. The
progressive political settlement is moving ahead. The
Lincoln Agreement on Peace, Security and
Development on Bougainville commits the parties to
peace-building on several levels, from weapons
disposal and the re-establishment of civil authority,
through reconciliation among former combatants to
reconstruction of infrastructure, restoration of services,
economic and social recovery and early resumption of
the kinds of development which are part of the return
of normalcy.
The national Government is committed to such a
multidimensional approach. It is the way by which we
hope to cooperate in building for a lasting peace by
peaceful means. The priority which the Prime Minister
gave the Bougainville peace process more than 12
months ago remains in place. Evidence of its
continuing significance can be seen in the initiative he
5

has recently taken to meet key Bougainvillean demands
within the framework of the Papua New Guinea
Constitution.
The Government, which took the initiative in
inviting our neighbours, Australia, Fiji, New Zealand
and Vanuatu, to set up the neutral, regional Peace
Monitoring Group (PMG), values the contribution its
unarmed personnel make to promoting mutual
confidence on the ground. The PMG's success can be
judged from the peaceful way in which it is now
beginning to disengage by substantially reducing its
size. The process needs greater support from the
Bougainvillean parties so as to avoid the vacuum which
has followed the departure of similar peacekeeping
operations elsewhere, by cooperating in the re-
establishment of policing, courts and correctional
institutional services, as well as by strengthening the
institutions at community level that help to maintain
public order, dispense justice and uphold the rule of
law.
As the initiator of the request for the United
Nations observer mission in Bougainville, and as its
host, Papua New Guinea appreciates the support which
the Security Council and other organs of the United
Nations provide for the Bougainville peace process. We
are determined to keep on working for lasting peace by
peaceful means within a flexible framework which will
allow Bougainville a high degree of autonomy
consistent with the integrity, security and sovereignty
of the nation.
With regard to social and economic issues, as a
developing country with 25 years of independence,
Papua New Guinea is experiencing very great difficulty
in improving national performance as measured by
human development indicators. In some areas, our
record is actually becoming worse. The current
Government's five main objectives are intended to
focus attention and effort where they are most needed.
Our determination to pursue them is already making a
very real difference, especially as far as economic
management and the delivery of Government services
are concerned.
Structural adjustment, including quite
fundamental public sector reform, is one of the key
means of bringing about often long-overdue change.
We need the continuing support of our economic
partners to succeed, including access to markets;
increased investment in priority areas, such as
downstream processing, which provides increased
opportunities for productive employment; and aid on
concessional terms. The recently concluded partnership
agreement between the ACP countries and the EU is an
example worthy of much wider emulation.
As a developing country that achieved
independence only a quarter of a century ago, Papua
New Guinea is firmly committed to the proper
preparation for orderly decolonization. Impressed with
the progress being made to implement the Noumea
Accord, we continue to believe very strongly that the
rights of the indigenous Kanaks of New Caledonia
must be respected. Conscious of the consequences of
other forms of decolonization, we welcome the re-
emergence of East Timor as an independent entity. We
look forward to receiving a delegation later this year to
discuss how we might develop technical and other
forms of mutually beneficial South-South cooperation.
Meanwhile, even as we continue to deepen and
broaden cooperation with other Pacific island
countries, we respect the integrity of our other
neighbours and continue to benefit from the exchanges
which flow from our status as a special observer at
Association of South-East Asian Nations (ASEAN)
meetings. In the broader arena of Asia-Pacific
cooperation, we value our membership of the Asia-
Pacific Economic Cooperation (APEC) Forum and
continue to work towards honouring the reciprocal
commitments APEC members have made to liberalize
markets. APEC includes some of our closest bilateral
partners and friends. Common membership, and the
process of developing economic ties with other APEC
economies, do not detract from other aspects of Papua
New Guinea's foreign relations. They do not affect the
commitments we have made to such good friends as the
People's Republic of China. We will not allow them to
do so.
In conclusion, I should like to say that, 25 years
after independence, Papua New Guinea has one of the
longest unbroken records of constitutional and
democratic government among countries that have
become independent in the last 50 or so years. We have
experienced difficulties, and had some near misses.
The stresses and strains which have affected our system
of Government have tested our strengths. In doing so,
they have increased our understanding of countries
experiencing serious internal difficulties — although
not our sympathy for those who deliberately violate
democratic principles or established constitutional
6

practices — while reinforcing our commitment to good
governance, both at home and abroad.
Apart from the obvious consequences that this
commitment has for Papua New Guinea's response to
countries experiencing serious internal difficulties,
including our preference for a positive, forward-
looking approach and not negative sanctions, it also
underlies our support for United Nations reform.
The reform must extend from improving
administrative performance to making the Security
Council more representative of United Nations
Members as a whole. It must, in fact, extend to the
performance of United Nations Members themselves,
especially when it comes to paying their dues in a
timely way and in full.
The millennium marks an important turning point
in the calendar, and, because of my country's silver
anniversary, in Papua New Guinea's history too. The
United Nations is also at a critical turning point, with
the Secretary-General drawing members' attention
back to the original basis and focus among the people
the Organization should serve.
The recent review of United Nations peace and
security activities has produced an excellent report
which challenges us to turn another corner and ensure
that the increased responsibilities which the
Organization has assumed since the end of the cold war
help to keep and build peace in very different
conditions.
I conclude by paying tribute to the vision which
participants in the Millennium Summit have expressed
on our behalf. In doing so, let me add that the real
challenge we face is, emphatically, not to make more
speeches, but to turn their wise words into practical
forms of cooperation which help us achieve common
purposes without sacrificing the diversity which is the
basis of our need and ability to engage in global self-
help.